DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-22 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-12, 14-19, 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cotter et al. [Cotter, US 8820638].
As to claim 1. Cotter discloses A system for displaying account information, comprising: 
a display device, credit/debit card (300) [col. 7, lines 61-67], comprising: a processor, microprocessor (404); a display, display (301); a transceiver, RF transceiver (501); and a memory, memory (503), [col. 8, lines 52-60], having stored thereon instructions, [col. 5, lines 36-61], that, when executed by the processor, cause the processor to: 
pair with a mobile device, cellular phone (712), configured to access account information associated with a user, [col. 12, lines 14-29] wherein the phone and the card create a connection using Bluetooth to transfer account information; 
receive, using the transceiver, the account information via short- range wireless transmission, [col. 10, lines 18-21], from the mobile device, [col. 12, lines 26-29]; 
detect an activation event; cause the display to display the account information based on the activation event, [col. 12, lines 29-31] that the activation event is the user placing a finger on the biometric reader.

As to claim 2. Cotter discloses The system of claim 1, wherein the mobile device is a cellular phone, [col. 12, lines 19-29].

As to claim 3. Cotter discloses The system of claim 1, wherein the display device further comprises a fingerprint reader for authenticating the user, [col. 13, lines 10-27] wherein the biometric information can be a fingerprint, [col. 9, lines 1-3].

As to claim 4. Cotter discloses The system of claim 3, wherein the activation event comprises a detected fingerprint reader measurement received from the fingerprint reader, biometric reader (307) can be implemented to detect fingerprint [col. 12, lines 29-31].

As to claim 5. Cotter discloses The system of claim 1, wherein the mobile device receives the account information from a server, [col. 9, lines 62-67] wherein the database 

As to claim 7. Cotter discloses The system of claim 1, wherein the displayed account information includes one or more of an account balance, [col. 7, lines 61-66], or progress toward a goal.

As to claim 8. Cotter discloses The system of claim 1, wherein the display device is configured to fit within a wallet, [col. 8, lines 8-19].

As to claims 9-12, 14-15 are rejected using the same combination of prior arts and reasoning as to that of claims 1-4, 7-8, respectively.

As to claims 16-19, 21-22 are rejected using the same combination of prior arts and reasoning as to that of claims 1-4, 7-8, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotter in view of Guillaud et al. [Guillaud, US 20160148194].
As to claim 6. Cotter fails to disclose The system of claim 1, wherein the display device further comprises an ambient light sensor, and the activation event comprises detection of an increase in ambient light above a predetermined threshold.
Guillaud teaches a smart card system comprising a light sensor wherein the system activates the processor and transmits account information when detecting a predetermined amount of light using the light sensor, [par. 53].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Cotter with that of Guillaud so that the car can display account information when the user takes the card out of the user’s pocket or wallet.

claims 13, 20 are rejected using the same combination of prior arts and reasoning as to that of claim 6.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22, respectively of U.S. Patent No. 9,811,821. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the claimed invention are included in the corresponding claims of the patent.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22, respectively of U.S. Patent No. 10,007,905. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the claimed invention are included in the corresponding claims of the patent.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080.  The examiner can normally be reached on 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688